Citation Nr: 1823337	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-37 452	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and possible tuberculosis due to asbestos exposure.

2.  Entitlement to service connection for tunnel vision, diagnosed as retinal ischemia.

3.  Entitlement to service connection for an acquired psychiatric disability, including depression and posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Oliver Jahizi, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1973 to May 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing is of record.

In June 2015, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The most probative evidence of record indicates the Veteran does not have a respiratory disorder as a result of his active military service, including owing to asbestos exposure.

2.  The most probative evidence of record indicates the Veteran's tunnel vision, diagnosed as retinal ischemia, is not the result of his active military service, including caused or aggravated by a service-connected disability.

3.  The Veteran additionally has received a diagnosis of PTSD, however, which has been linked to a particularly traumatic event ("stressor") during his military service and corroborated by credible evidence.



CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a respiratory disorder, including COPD and possible tuberculosis due to asbestos exposure.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria also are not met for entitlement to service connection for tunnel vision, diagnosed as retinal ischemia.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  But the criteria are met for entitlement to service connection for an acquired psychiatric disability - namely, PTSD and associated depression.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and assist a veteran in developing information and evidence necessary to substantiate a claim.  According to 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.

VA has provided the Veteran this required notice.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


As for the duty to assist, VA has made reasonable efforts to identify and obtain relevant records supporting the Veteran's claims.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  To this end, the RO has obtained his service treatment records (STRs), service personnel records (SPRs), and post-service VA and private treatment records.  VA also afforded him examinations in June 2014 and November 2017 to determine whether these conditions being claimed are related to or the result of his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This evidence, especially in combination, provides the information needed to decide his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Indeed, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disability in order to, among other things, provide the Veteran another examination for a needed medical opinion concerning this determinative issue of causation.  A December 2017 VA document indicates he did not attend the examination, scheduled for November 14, 2017.  The same document, however, also notes that he did attend an examination on November 13, 2017, so the prior day, to assess whether he has a respiratory disorder attributable to his service (though the examination report indicates he did not report for imaging of his chest).

In Kyhn v. Shinseki, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) struck down the lower United States Court of Appeals for Veterans Claims' (Court's/CAVC's) reliance on the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  The appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit Court then ruled that, in such an instance, VA could not rely on evidence outside the record that was before the agency to establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

Here, though, neither the Veteran nor the Veteran's representative has argued that there was improper notice in advance of the scheduled VA examination (the one the Veteran did not attend).  The Veteran has not provided any reason or justification for his absence from the acquired psychiatric disability examination.  Moreover, he appeared for a scheduled examination the day prior, albeit for a different condition, that being the respiratory disorder also being claimed to be the result of his service.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), where the appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Id. at 410.  The Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.  Applying the holding of Baxter to the facts presented in this case, the Board finds no need to consider whether the presumption of regularity has been rebutted because neither the Veteran nor his representative has argued that VA failed to provide notice, or insufficient notice, of the acquired psychiatric disability examination.  But, ultimately, of equal or even greater significance is that the Board is granting the claim for a psychiatric disorder, not instead denying it, so even without the need for additional information that may have been obtained had the Veteran undergone this mental status evaluation in question.  Pursuant to 38 C.F.R. § 3.655(b), this claim shall be rated based on the evidence of record.

All this considered, the RO/AOJ complied with the Board's remand directives - certainly to the acceptable substantial compliance extent - in turn permitting the Board to proceed with its adjudication of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Legal criteria

Generally, direct service connection may be established for a disability resulting from a disease, an injury, or an event incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Certain "chronic diseases" may be presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and the "chronic disease" became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  See 38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  See Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection also may be awarded in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD, in particular, requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in according with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, then a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military or terrorist activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5) ; see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.


III.  Facts and Analysis

Respiratory Disorder

The Veteran claims his current respiratory disorder is the result of his service as a Fire Protection Specialist (firefighter) in the United States Air Force, including because in that responsibility he possibly was exposed to asbestos.  His Department of Defense Form 214 (DD Form 214) confirms he spent 7 years and 10 months as a firefighter.  

The Veteran's April 1973 Report of Medical Examination does not note him suffering from a respiratory disorder of any sort, and a contemporaneous Report of Medical History does not describe him suffering from tuberculosis, shortness of breath, asthma, or any other respiratory disorder or ailment.

August and October 1973 STRs indicate the Veteran had upper respiratory infections (URIs).  A December 1974 STR indicates he had been "coughing up brown mucus" and that he had been "forced to stop smoking" approximately two months prior to the date listed on the treatment record.  February 1975, July 1977, April 1978, and May 1979 STRs also indicate he was treated for URIs.

The Veteran's May 1981 Report of Medical Examination does not note him suffering from a respiratory disorder, and a contemporaneous Report of Medical History does not describe him as suffering from tuberculosis, shortness of breath, asthma, or any other respiratory disorder or ailment.

The record, however, indicates the Veteran resumed smoking following conclusion of his service.

The Veteran's post-service VA treatment records reveal that he has been diagnosed with COPD and obstructive chronic bronchitis.  Specifically, a September 2008 VA treatment record reveals that imagining of his lung was "suggestive of COPD," but did not reveal evidence of tuberculosis.  An October 2008 VA treatment record indicates he reported smoking since age 15 (so since even before his service).  A December 2009 VA treatment record indicates he reported smoking an amount equivalent to one package of cigarettes per day for approximately 36 years.  His VA treatment records also note that he quit smoking at several points during his life, and it appears that he has not smoked since 2010 or thereabouts. 

During his February 2015 videoconference hearing before the Board, the Veteran testified that he participated in "training fires" in structures containing asbestos, and that the lining of his equipment (referred to as "crash turn-up gear") contained asbestos.  He also testified that he was exposed to other toxic chemicals, as well, and smoke inhalation and toxic fuels during his service. 

In November 2017, VA provided the Veteran an examination for a medical opinion concerning whether he has a respiratory disorder as a result of his military service.  It was confirmed he has COPD, reportedly first diagnosed in or about 2004, but that he does not have asbestosis.  He had normal spirometry results during pulmonary function testing (PFT).  He reported experiencing recurrent respiratory problems in 1982 (the year after conclusion of his service).  However, the author of a corresponding report opined that the Veteran's respiratory disorder was less likely than not caused by asbestos exposure incurred during his service.  In support of this opinion, the examiner noted the Veteran's history of smoking (listed as 20 years), the lack of evidence suggesting he was exposed to asbestos during his service, and the lack of a diagnosis of asbestosis.  The examination report also indicates he did not mention any other ailment related to asbestos exposure.

December 2017 imaging of the Veteran's lungs did not reveal asbestosis.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze a claim of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative protocols of these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and an asbestos-related disease can develop from brief exposure to asbestos.  See M21-1, Part VI, 7.21(b), p. 7- IV-3.

According to the M21-1, Part VI, it is "highly probably" that the Veteran was exposed to asbestos during his service.  But although the evidence suggests he was exposed to asbestos during his service, the M21-1, Part VI, does not describe COPD as a typically consequent condition that is associated with such exposure and he has not provided evidence tending to suggest that his respiratory disorder, diagnosed as COPD, is the result of his reported exposure to asbestos during his service (so even if accepting he had said exposure).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (explaining that a claimant may establish causation on a facts-found basis, even if he does not have a condition presumptively associated with an inciting event during his service).


Based on this opinion contained in the November 2017 examination report, the Board finds that the evidence is against granting service connection for a respiratory disorder.  The law does not impose a reasons-or-bases requirement on medical examiners, and a reading of the examination report as a whole indicates that the medical evidence of record weighs against a finding that the Veteran's respiratory disorder is the result of his service, to particularly include asbestos exposure.  He therefore has not established the required etiological link between his respiratory disorder and his military service, including, to reiterate, any exposure to asbestos during his service that may have occurred.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Precedential opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  It appears the Veteran had a longer smoking history (listed as approximately 36 years, starting from about age 15) than even reported during the November 2017 examination.  Indeed, as here, for claims filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Further, there is no probative (meaning competent and credible) medical opinion refuting the conclusions contained in the November 2017 examination report or otherwise relating the Veteran's respiratory disorder to his service.  See Watson, 4 Vet. App. at 314.

A chronic (meaning permanent) lung disorder was not diagnosed during the Veteran's service or for many years thereafter.  No symptoms related to his lungs have been identified in the medical record for continuity of symptomatology following his discharge from service, even if the type of condition being claimed was subject to this relaxed evidentiary pleading, which, as explained, according to the holding in Walker, it is not.  COPD is not a condition listed in 38 C.F.R. § 3.309(a) as a chronic disease, per se, so the Veteran does not have the benefit of 38 C.F.R. § 3.303(b) to show continuity of symptomatology since his service and, in turn, establish the required nexus between his respiratory disorder and his service.  See also 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis of the condition now being claimed was after service, provided the evidence, including that pertinent to service, establishes the disorder was incurred in service).  The competent and credible medical evidence of record does not support finding that a lung disorder of any sort is related or attributable to the Veteran's active duty service, to include his reported exposure to asbestos.  Moreover, the respiratory disorders that have been diagnosed, COPD especially, are not simple conditions - rather medically complex - so as a layman the Veteran is not competent to establish the required linkage himself.  38 C.F.R. § 3.159(a)(1) and (2).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder and, thus, the benefit-of-the-doubt doctrine does not apply and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Tunnel Vision

The Veteran's STRs do not indicate he suffered from disorders affecting his eyes or heart.  A September 2008 VA treatment record indicates he experienced "tunnel vision" in or about August 2008.  A November 2008 VA treatment record indicates he reported suffering a "stroke" in or about July 2008, so earlier that same year.  A more recent June 2014 VA treatment record following imaging of his heart, however, revealed he did not have "lesions or pathology suggestive of prior stroke and no low limiting vessel [occlusions] intracranially or in the neck."  An August 2014 VA treatment record attributed his tunnel vision to retinal ischemia.

The Veteran testified during his February 2015 Board hearing that he believed that his tunnel vision was due to a stroke in his right eye caused by his COPD.  His VA treatment records do not relate his documented retinal ischemia to his COPD, and the record on appeal also does not contain medical evidence suggesting that his retinal ischemia is a result of a stroke, in turn, caused by his COPD.

As already alluded to, service connection may be granted on a secondary basis for a condition that is proximately due to, the result of, or being aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. at 448.

In this case, the Veteran is claiming entitlement to service connection for tunnel vision, diagnosed as retinal ischemia, which he attributes to a stroke caused by his COPD.  He has not asserted, nor does the record reflect, that either his tunnel vision first manifested during his service or is directly related to his service.  As he does not contend that this disability is directly related to his service, and because the record on appeal similarly does not reasonably raise the theory of direct service connection, the Board will address only instead whether he is entitled to service connection for this disability on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

Keep in mind the Board already has determined the Veteran is not entitled to service connection for his COPD, so it logically follows that he also is not entitled to service connection for his tunnel vision (retinal ischemia), even if in fact caused or even aggravated by his COPD (i.e., secondary to it), because his COPD has not, itself, been etiologically linked to his service.  See 38 C.F.R. § 3.310.  In other words, his tunnel vision (retinal ischemia) cannot be secondarily related to his service because the intermediate COPD has not been attributed to his service.

There ultimately is a break in the required chain link of causation or aggravation between his tunnel vision (retinal ischemia), COPD and military service.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C. § 5107(b).

Acquired Psychiatric Disability - Inclusive of PTSD and Depression

At the outset, the Board points out the Veteran served during a period of war (Vietnam era), but his SPRs indicate he did not serve in Vietnam and did not engage in combat against enemy forces there or elsewhere.  Thus, neither the combat provisions of 38 U.S.C. § 1154(b) nor the provisions of 3.304(d) and 3.304(f)(2) apply.  Similarly, he has not described "fear of hostile military or terrorist activity" and has explicitly denied experiencing any personal assault, so the provisions of 3.304(f)(3) and (5) are also inapplicable.  He also does not claim to have been a prisoner of war (POW), so 38 C.F.R. § 3.304(f)(4) does not apply, either.  Lastly, he does not claim to have received a diagnosis of PTSD during his time in service, meaning 38 C.F.R. § 3.304(f)(1) does not apply as well.  Indeed, VA did not even adopt the PTSD nomenclature until late in his service - in 1980 or thereabouts, remembering that his service ended in 1981.

But, as already explained, 38 C.F.R. § 3.303(d) permits the granting of service connection even in this circumstance, that is, even when the initial diagnosis of the condition now being claimed was post service.

The Veteran states that his current acquired psychiatric disorder is the result of several incidents that occurred during his service as a firefighter in the United States Air Force.  As part of a May 2014 statement, he described a 1977 incident where he feared for his life after being thrown into a fire while instructing a trainee in the use of a "handline" during his service at Eielson Air Force base in Alaska, and a 1979 incident involving a fire at his on-base housing during while stationed at Travis Air Force Base in California.  

The Veteran's April 1973 Report of Medical Examination does not note him as suffering from any type of mental illness, and a contemporaneous Report of Medical History does not describe him as suffering from depression, excessive worry, or frequent trouble sleeping.  An October 1973 service emergency room record indicates he had sustained a burn to his right arm.  His SPRs confirm this injury occurred during his Firefighter Rescueman Course.

An August 1976 SPR indicates the Veteran was a handlineman operator at Eielson Air Force base, and that he was "utilized as an instructor of proficiency training[.]"  An addendum to this record indicates he underwent a personality change in which he hesitated "to use initiative and self-discipline."  The record also suggests he was not "stable in conforming with Air Force Regulation (AFR) 39-6 and [was] counseled on numerous occasions for being late for duty."  In or about August 1976, he was then assigned as a fill-in crew chief and alarm room operator.  It appears that he served as a Communications Section Supervisor in the alarm room for the duration of 1977.  A February 1979 SPR indicates he participated in simulated and actual emergency exercises from February 1978 to February 1979, during his time at Travis Air Force Base in California, and an addendum indicates he served as a crew chief and rescue crew chief during this period.  

The Veteran's May 1981 Report of Medical Examination does not note him as suffering from any consequent mental illness, but does note he had experienced "trouble sleeping all his life[.]"  A contemporaneous Report of Medical History does not describe him as suffering from depression or excessive worry, but does note him as having frequent trouble sleeping.  

A January 1999 VA treatment record indicates the Veteran reported a history of substance abuse; for it he had entered a substance abuse treatment program.  The author of an April 1999 VA treatment record noted that the Veteran reported "experiencing serious depression (lifetime) and serious anxiety or tension (lifetime)."  

A September 2007 VA treatment record noted the Veteran suffered "from the loss of his mother in 2005 and legal problems of his brother."  A September 2008 VA treatment record notes he reported "situational depression from the death of his mother and his [then] current homelessness."  A September 2009 VA treatment record reveals he had entered a VA substance abuse program.  An October 2009 VA treatment record notes him as suffering from depressive disorder, not otherwise specified (NOS).

As part of a June 2014 VA examination report, a VA psychologist stated that the Veteran "has had PTSD since his military experiences as a fire fighter."  The examiner described the Veteran as meeting the DSM-5 criteria for PTSD and noted him as suffering from a depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation or mood, obsessional rituals, and other symptoms attributable to his acquired psychiatric disability.  The examiner also listed the stressors described by the Veteran in his May 2014 statement, noted a third PTSD stressor, in which the Veteran described being thrown from a truck during a training exercise, stated these stressor were sufficient to cause PTSD, and explained that the Veteran's "depressive symptoms are subsumed within the DSM-5 diagnosis of PTSD."

As explained, 38 C.F.R. § 3.304(f) requires corroboration of a claimed in-service stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. at 142.  If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are insufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressor.  See Cohen, 10 Vet. App. at 142.


Here, though, there is this required corroboration.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The Veteran has reported a stressor that is supported by the evidence of record.  Specifically, his SPRs indicate he served as a firefighter, a handlineman, in or about 1976, and that he conducted training.  These records support his assertions that he feared for his life after being thrown into a fire while instructing a trainee on the use of a "handline."  It also appears he experienced a personality change during that time frame, and that he was transferred to a new position.  Though he listed 1977 as the year this stressor occurred, the evidence indicates this incident more likely occurred in or about 1976, but still relatively contemporaneous to when he believes it did.  Because he has been diagnosed with PTSD, and because a medical professional has linked the PTSD to a stressor during the Veteran's service, supported by credible evidence, entitlement to service connection for PTSD is warranted.  See 38 C.F.R. § 3.102, 3.303, 3.304(f); Moreau, 9 Vet. App. at 395-396; Cohen, 10 Vet. App. at 142.


ORDER

Service connection for a respiratory disorder, including COPD and possible tuberculosis due to asbestos exposure, is denied.

Service connection for tunnel vision, diagnosed as retinal ischemia, also is denied. 

However, service connection for an acquired psychiatric disability - namely, PTSD and associated depression - is granted. 




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


